STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
                                                                    December 4, 2014

In re COH, ERH, JRG, and KBH Minors.                                No. 309161
                                                                    Muskegon Circuit Court
                                                                    Family Division
                                                                    LC No. 08-036989-NA



In re COH, ERH, JRG, and KBH Minors.                                No. 312691
                                                                    Muskegon Circuit Court
                                                                    Family Division
                                                                    LC Nos. 2011-007780-AF;
                                                                            2011-007781-AF;
                                                                            2011-007782-AF;
                                                                            2011-007783-AF


                                         ON REMAND

Before: TALBOT, P.J., and MARKEY and RIORDAN, JJ.

MARKEY, J. (dissenting).

        I dissent, not because the majority mistakenly cites or analyzes the now applicable law
and burdens of proof, they do not, but because I am compelled to at least express my dismay at
this final resolution of these matters. While I truly believe that we have the best legal system in
the world, it is not perfect, and justice is not always achieved. This case and its companion case,
previously decided by the Supreme Court, stand as sad, examples of its failure, at least with this
particular family.

        We are here today with this resolution because of a confluence of many actions and
decisions by many people at many levels: from DHS through the judiciary. I do not believe
many have acted in the best interests of these children and am firmly convinced we have
trampled one of life’s most important relationships: that of grandparents and grandchildren. I
will not speculate as to why.

       The rationale for this decision and that in the earlier placement case is readily distilled:
Leave the children where the system first hastily placed and left them the longest, then justify it

                                                -1-
all by simply completing the illogical circle by righteously declaring that they’re best off where
they’ve now been the longest! This contrived, bootstrapping “analysis” by the Supreme Court,
which reversed this panel’s original decision and which now essentially compels the instant
decision of this Court to justify the resolution of these cases, is at best embarrassing, and at worst
a sad, shameful example of a process and a system that failed this family.


                                                              /s/ Jane E. Markey




                                                 -2-